07/13/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 21-0292




                                       OP 21-0292

                                                                    FLED
 NATHAN R. KING,
                                                                      JUL 1 3 2021
             Petitioner,                                           Bowen Greenwood
                                                                 Clerk of Suprerne Court
                                                                    State of Montana

       v.                                                        ORDER

 BOB OLSON, S.T.A.R.T. Program,

             Respondent.


       Nathan R. King petitions this Court for habeas corpus relief, arguing that his
sentence is illegal because it is longer than the law allows and no time was suspended.
King states that on September 1, 2020, he received a two-year sentence to the Department
of Corrections (DOC), followed by three consecutive, DOC sentences of: five years,
five years, and three years. King states that the sentence is illegal because no time is
suspended. King includes a copy of the DOC's sentence calculations.
       We requested copies of King's final judgments from the Lewis and Clark County
District Court. On September 1, 2020, the District Court sentenced King in four separate
cases. In Cause No. CDC 2019-42, the District Court sentenced King to the DOC for
two years on the charge of felony driving under the influence of drugs (DUI),
fourth offense, and dismissed five other charges. The court awarded King 456 days of
credit for time served. In Cause No. CDC 2019-98, the District Court sentenced King to
the DOC for a five-year term for felony robbery. The court also designated him a
violent offender, pursuant to § 46-23-501, MCA. In Cause No. CDC 2019-181, the
District Court committed King to the DOC for a five-year term for felony theft. In
Cause No. CDC 2019-291, the court sentenced King to two, three-year concurrent DOC
terms for felony criminal endangerment and felony criminal possession of dangerous
drugs. All other sentences run consecutively.
      King has not dernonstrated facially invalid sentences under Montana law.
"Separate sentences for two or more offenses must run consecutively unless the court
otherwise orders." Section 46-18-401(4), MCA. The District Court specifically stated that
King's sentences were to run consecutively to each other. The DOC has calculated his
sentences correctly from the written judgments.'
        King is also rnistaken in his contention that the sentence is illegal because no time
was suspended. Section 46-18-201(3)(a)(iv)(A), MCA (2017),2 provides that "all but the
first 5 years of the cornmitment to the department of corrections must be suspended[1"
(Emphasis added.) King is not entitled to suspension of his sentences because none of his
sentences is longer than five years.
       King is not entitled to habeas corpus relief because he has not demonstrated an
illegal sentence or incarceration. Section 46-22-101(1), MCA. Therefore,
       IT IS ORDERED that King's Petition for Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record; to
Bob Olson, Program Administrator, bolson@cccscorp.corn; and to Nathan R. King at his
last known address.
       DATED this [1-114_ day of July, 2021.




                                                                  ,yr

                                                                   Justices


1 We point out that while the District Court gave him 456 days of credit for time served in his
two-year sentence, he received 462 days, according to DOC's calculations.

2   King's offenses occurred before         July   1, 2019, and      the   2017    version   of
§ 46-18-201(3)(a)(iv)(A), MCA,applies.
                                              2